 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
                                                             Case No.: 2:18-cv-00220-JAD-PAL
 4 Eric Chatman,
 5                      Plaintiff
                                                                     Order Adopting
 6 v.                                                         Report & Recommendation and
                                                                     Dismissing Case
 7 7-11 Company, et al.,
 8                      Defendants                                    [ECF Nos. 1, 11 ]

 9
10            California Department of Corrections and Rehabilitation inmate and frequent federal-

11 court filer Eric Chatman brings this civil-rights action under 42 U.S.C. § 1983 and moves to
12 proceed in forma pauperis. Magistrate Judge Peggy Leen has reviewed his application,
                                                                                                1
13 complaint, and litigation history and recommends that I deny Chatman’s pauper-status request
                                           2
14 and dismiss this action with prejudice.
15            Any objections to the report and recommendation were due by December 31, 2018, and

16 none were filed. “[N]o review is required of a magistrate judge’s report and recommendation
17 unless objections are filed.” Having reviewed the R&R, I find good cause to adopt it, and I do.
                                3


18            Accordingly, IT IS HEREBY ORDERED that:

19                x    The Magistrate Judge’s Report and Recommendation [ECF No. 11] is

20                     ADOPTED in its entirety;

21                x    Chatman’s application to proceed in forma pauperis [ECF No. 1] is DENIED;

22
23
24   1
         ECF No. 1.
25   2
         ECF No. 11.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                     1
 1       x   This case is DISMISSED with prejudice as factually frivolous and for failure to
 2           state a plausible claim; and
 3       x   The Clerk of Court is directed to ENTER JUDGMENT accordingly and
 4           CLOSE THIS CASE.
 5   Dated: January 3, 2019
 6
                                                                   ___
                                                                    _______
                                                                         _ ___________
                                                                                    _ _
                                                    _________________________________
 7                                                  U.S. District Judge
                                                                  Judg
                                                                    dge JJe
                                                                    dg   Jennifer
                                                                          enniferr A.
                                                                                   A. Dorsey
                                                                                      D
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
